DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/18/2022 have been entered.
Claims 1-4 and 19-21 are currently pending.
Claims 5-18 have been canceled.
Claim 1 and 4 have been amended.
Claims 19-21 are new claims.
Claim Rejections - 35 USC § 103
Claims 1-4 and 19-2 are rejected under 35 U.S.C. 103 for being unpatentable over Kunio (US JP6287826U).
Regarding Claim 1, 
Regarding Claim 2, Kunio does not specifically teach the thickness of the base being equal to or less than a thickness of the thermally expansive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the base and thermally expansive layer in Kunio to have the thickness of the base being equal to or less than a thickness of the thermally expansive layer, since such a modification would have involved a mere change in the size of acomponent. A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.
Regarding Claim 3, Kunio teaches the base layers are asphalt or bitumen, which is a thermoplastic resin material. (Page 5).
Regarding Claim 4 and 21, Kunio teaches a film that covers a portion of the expansive layer and a second surface of the base by being on the second surface on the base, opposite the first surface. (Item 5). 
Regarding Claim 19 and 20, Kunio teaches expandable layer comprises thermally expandable capsules dispersed in a binder.  (Examples 1, 2, Page 3-4)
Response to Applicant’s Arguments
Applicant’s arguments have been considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781